Exhibit 10.2

 

JOHNSON CONTROLS, INC.
AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT

 

In consideration of the employment of the undersigned employee (“Executive”) by
Johnson Controls, Inc., or its affiliated companies (“Company”), it is agreed
between Executive and Company as follows in lieu of and superseding any other
agreements or commitments relating to such employment including the Prior
Agreement (as defined below), whether written or oral and whether past or
present, unless expressly included or incorporated herein:

 

1.             DUTIES.  The Company agrees to employ Executive as a manager with
duties and responsibilities which the Company, acting through its Board of
Directors, in its sole discretion believes are appropriate to Executive’s
skills, training and experience.  Executive agrees to perform such assigned
duties by devoting full time, due care, loyalty and best efforts thereto and
complying with all applicable laws and the requirements of the Company’s
policies and procedures on employee conduct, including but not limited to the
Ethics and no-harassment policies.

 

2.             TERM.  This Agreement will be for an initial period of one year,
and will thereafter automatically renew for successive one-year periods unless
terminated as provided in Section 4, replaced or amended as provided in
Section 5, or superseded as provided in Section 6; provided that this Agreement
shall terminate, but be subject to automatic renewal as provided above, on the
date that the Executive Employment Agreement, dated January 17, 2008, between
Executive and the Company (the “Prior Agreement”) would have terminated had the
Prior Agreement not been superseded by this Agreement.

 

3.             COMPENSATION.  Executive shall be paid or be eligible for the
base salary, bonuses, and benefits set forth in Exhibit A, subject to the terms
and conditions set forth in this Section, Exhibit A and in Section 4.  The
salary, benefits, and bonuses will be reviewed and adjusted periodically in
accordance with the Company’s policies then in existence.  Those policies and
any benefit and bonus programs may be amended from time to time at the Company’s
discretion.

 

4.             TERMINATION.  Executive’s employment with the Company may be
terminated as follows, and Executive’s sole right to receive compensation,
benefits, or bonuses after the termination shall be exclusively as set forth
below.  At the time of any such termination, upon request of the Company,
Executive shall be deemed to have resigned from all positions and board
memberships of the Company and its subsidiaries and affiliates.

 

(a)           DEATH.  If Executive dies during the term of this Agreement, this
Agreement shall terminate and the Company shall be obligated to pay a lump sum
payment equal to six (6) months of Executive’s monthly base salary to the
beneficiaries set out in Exhibit A, or to his estate if no beneficiaries have
been designated, no later than thirty (30) days after the date of the
Executive’s death.  However, all benefit plans or bonuses in effect upon
Executive’s death shall operate in accordance with their terms covering death of
the Executive or terminate immediately if silent.

 

--------------------------------------------------------------------------------


 

(b)           DISABILITY.  If Executive becomes disabled during the term of this
Agreement, the Company may terminate Executive’s employment and this Agreement,
and Executive’s sole remedy shall be to the Company’s Short and Long Term
Disability Policies in effect at that time and Executive’s “disability” shall be
determined in accordance with such plan provisions.  All other bonuses and
benefits in effect at that time shall operate in accordance with their
provisions relating to disability or terminate if there is no such provision.

 

(c)           BY EMPLOYEE.  Executive may terminate his or her employment and
this Agreement at any time for any reason, including resignation or retirement. 
All compensation, bonuses, or benefits in effect at that time shall cease as of
the date of termination, unless specifically provided otherwise with respect to
voluntary terminations in the applicable bonus or benefit policies.  Without
limiting the Company’s discretion generally, the Company specifically reserves
the right to grant or not grant stock options, restricted stock, bonuses or
other awards to an employee who has voluntarily terminated employment or
announced his intention to do so.

 

(d)           FOR CAUSE.  The Company may terminate Executive for (i) theft,
dishonesty, fraudulent misconduct, violation of Section 7 or 8 of this
Agreement, gross dereliction of duty, grave misconduct injurious to the Company
or serious violation of the law or the Company’s policies and procedures on
employee conduct or (ii) an action or event directly or indirectly relating to
the Executive that occurs or becomes known to the Board of Directors after
December 15, 2015 that the Board determines in its sole discretion (by a vote of
two-thirds of the disinterested members thereof) damages the reputation of the
Company, is a source of disruption to the business of the Company or negatively
impacts the ability of the Executive to lead the management of the Company;
provided, however, that prior to any termination under clause (ii), the Company
shall give the Executive no less than two (2) business days prior notice of its
intent to effect such termination and Executive may elect during the period of
such notice to terminate his employment under Sec. 4.c. but such termination by
Executive shall not be effective unless he shall have delivered to the Company
and not revoked a release, waiver and covenant not to sue substantially in the
form attached as Exhibit B hereto (the “Release”).  In the event the Company
terminates Executive for cause hereunder, the Executive shall not be due any
compensation, bonuses or benefits after the Termination Date unless earned in
full prior to such date in accordance with the applicable provisions of the plan
or plans.  The Company, if allowed by law, may set off losses, fines or damages
the Executive has caused it as a result of such misconduct.

 

(e)           WITHOUT CAUSE.  The Company, acting through its Board of
Directors, may terminate Executive for any reason other than as set out in Sec.
4. a. - d.  In such an event, Executive shall receive a severance allowance
under the Company’s severance policy in effect at that time provided Executive
signs and does not revoke the Release; however, in no event shall such benefits
be less than Executive’s base salary for one (1) year or twice the severance
payments provided under the then current severance policy, whichever is
greater.  The severance payment shall be paid in a single sum as soon as
practicable, but in no event more than ten (10) business days, following the
date of Executive’s separation from service.  Executive shall also receive any
bonus or benefits in effect at that time under plan provisions for terminations
without cause or none if such plans are silent.  For purposes hereof, whether
Executive has separated from service will be determined pursuant to the
provisions of

 

2

--------------------------------------------------------------------------------


 

Section 409A of the Internal Revenue Code of 1986, as amended, which will
generally occur when the Executive terminates employment from the Company and
its affiliates (within the meaning of Section 414(b) and (c) of the Internal
Revenue Code of 1986, as amended, provided that the phrase “at least 50 percent”
shall be used in place of “at least 80 percent” each place it appears in the
regulations thereunder).  Executive will be presumed to have terminated
employment when the level of bona fide services provided by Executive to the
Company and its affiliates permanently decreases to a level of twenty percent
(20%) or less of the level of services rendered by Executive, on average, during
the immediately preceding 36 months (or such lesser period of service); provided
that if Executive takes a leave of absence from the Company or an affiliate for
purposes of military leave, sick leave or other bona fide leave of absence,
Executive will not be deemed to have a separation from service for the first six
(6) months of the leave of absence, or if longer, for so long as Executive’s
right to reemployment is provided either by statute or by contract; provided
that if the leave of absence is due to Executive’s medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of six (6) months or more, and such
impairment causes Executive to be unable to perform the duties of his position
with the Company or an affiliate or a substantially similar position of
employment, then the leave period may be extended for up to a total of
twenty-nine (29) months without causing a separation from service.

 

5.             AMENDMENT.  The Company may at any time in its discretion amend,
modify or replace this Agreement; however, such changes shall not reduce the
benefits provided Executive for termination without cause under Sec. 4.e.

 

6.             CHANGE OF CONTROL.  In the event there is a “change of control”
in the Company, as such term is defined in the Agreement attached as Exhibit C,
then the Agreement set forth in Exhibit C shall supersede and replace this
Agreement in all respects.  Notwithstanding the foregoing, the consummation of
the transactions contemplated by that certain Agreement and Plan of Merger,
dated as of January 24, 2016, by and among the Company, Tyco International plc,
an Irish public limited company (“Parent”), and Jagara Merger Sub, LLC, a
Wisconsin limited liability company and an indirect, wholly owned subsidiary of
Parent, shall be deemed to constitute a “change of control” of the Company and
the Agreement set forth in Exhibit C shall supersede and replace this Agreement
in all respects upon such consummation.

 

7.             NONCOMPETITION.  (a)  Executive agrees that for a period of one
year after the termination of active employment hereunder, he shall not, except
as permitted by the Company’s prior written consent, in any capacity in which
Confidential Information or Trade Secrets of the Company would reasonably be
regarded as useful, engage in, be employed by, or in any way advise or act for
any business which is a competitor of the Company with respect to the products
or services provided by any division or group within the Company to which
Executive devoted substantial attention in the year preceding termination of
employment with the Company, and within the national and international
geographic markets served by any such division or group.  This restriction shall
also apply to any ownership or other financial interest in such a competitor
except the ownership of less than five percent of the shares of any corporation
whose shares are listed on a recognized stock exchange or trade in an
over-the-counter market.  Depending on the scope of Executive’s responsibilities
in the year preceding termination of employment with the Company, this covenant
could potentially apply to a geographic area

 

3

--------------------------------------------------------------------------------


 

coextensive with the Company’s operations, including but not limited to all of
North America and the European Economic Community.  This covenant shall survive
the termination of this Agreement.

 

(b)           REMEDIES.  The Executive acknowledges and agrees that the terms of
Section 7 and 8:  (i) are reasonable in geographic and temporal scope, (ii) are
necessary to protect legitimate proprietary and business interests of the
Company in, inter alia, near permanent customer relationships and confidential
information.  The Executive further acknowledges and agrees that (x) the
Executive’s breach of the provisions of Section 7 will cause the Company
irreparable harm, which cannot be adequately compensated by money damages, and
(y) if the Company elects to prevent the Executive from breaching such
provisions by obtaining an injunction against the Executive, there is a
reasonable probability of the Company’s eventual success on the merits.  The
Executive consents and agrees that if the Executive commits any such breach or
threatens to commit any breach, the Company shall be entitled to temporary and
permanent injunctive relief from a court of competent jurisdiction, in addition
to, and not in lieu of, such other remedies as may be available to the Company
for such breach, including the recovery of money damages.  The Parties further
acknowledge and agree that the provisions of Section 10(d) below are accurate
and necessary because (A) this Agreement is entered into in the State of
Wisconsin, (B) as of the Effective Date, Wisconsin will have a substantial
relationship to the Parties and to this transaction, (C) as of the date of this
Agreement, Wisconsin is the headquarters state of the Company, which has
operations globally and has a compelling interest in having its employees
treated uniformly, (D) the use of Wisconsin law provides certainty to the
Parties in any covenant litigation in the United States, and (E) enforcement of
the provision of this Section 7 would not violate any fundamental public policy
of Wisconsin or any other jurisdiction.  If any of the provisions of Sections 7
or 8 are determined to be wholly or partially unenforceable, the Executive
hereby agrees that this Agreement or any provision hereof may be reformed so
that it is enforceable to the maximum extent permitted by law.  If any of the
provisions of Sections 7 or 8 are determined to be wholly or partially
unenforceable in any jurisdiction, such determination shall not be a bar to or
in any way diminish the Company’s right to enforce any such covenant in any
other jurisdiction.

 

8.             CONFIDENTIAL INFORMATION.  (a)  The Executive shall hold in a
fiduciary capacity for the benefit of the Company all secret or confidential
information, knowledge or data relating to the Company or any of its affiliated
companies, and their respective businesses, which shall have been obtained by
the Executive during the Executive’s employment by the Company or any of its
affiliated companies (“Confidential Information”) and which shall not be or
become public knowledge (other than by acts by the Executive or representatives
of the Executive in violation of this Agreement).  During employment and for two
years after termination of the Executive’s employment with the Company, the
Executive, except as may otherwise be required by law or legal process, shall
not use any such information except on behalf of the Company and shall not
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by it.  This covenant shall survive the
termination of this Agreement.  Nothing in this paragraph is intended or shall
be construed to limit in any way Executive’s independent duty not to
misappropriate Trade Secrets of the Company.

 

(b)           “Trade Secret” means information of the Company, including a
formula, pattern, compilation, program, device, method, technique or process,
that derives independent

 

4

--------------------------------------------------------------------------------


 

economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use, and that is the subject of efforts by
the Company to maintain its secrecy that are reasonable under the
circumstances.  During employment with the Company, Executive shall preserve and
protect Trade Secrets of the Company from unauthorized use or disclosure, and
after termination of such employment, Executive shall not use or disclose any
Trade Secret of the Company until such time as that Trade Secret is no longer a
secret as a result of circumstances other than a misappropriation involving the
Executive.

 

9.             MANDATORY ARBITRATION.  As a condition of his employment with the
Company, and in consideration for that employment, Executive agrees that if he
has any legal disputes with the Company or its supervisors, managers, directors,
or agents concerning his employment or termination of employment, those disputes
will be brought and resolved exclusively through binding arbitration.  For
example, any claims by the Executive that he has been demoted, denied promotion,
or discharged because of age discrimination, race discrimination, or unlawful
retaliation will be resolved through binding arbitration.  Arbitrations
involving employment issues under this provision will be conducted pursuant to
the terms and conditions of the Company’s Employment Dispute Resolution Program
(copy attached), except that use of arbitration under the Program to resolve
employment disputes will be mandatory rather than voluntary.  Arbitrations under
this agreement will be conducted pursuant to the procedural rules established
for resolving employment disputes by the American Arbitration Association (copy
available).  By signing this Agreement, Executive releases and waives any right
he has to resolve employment disputes (including claims of unlawful discharge)
through filing a lawsuit in court, and agrees instead that the disputes will be
resolved exclusively though binding arbitration.  Because Executive is giving up
the legal right to file a lawsuit against the Company or its supervisors,
managers, directors, or agents involving any and all legal disputes arising from
his employment or termination of employment, the Company encourages him to
consult with an attorney prior to signing this Agreement.  Executive understands
that he has twenty-one days to consider whether to sign this agreement.  If he
signs it, for a period of seven days following the signing he may revoke the
agreement.  In order to make the revocation effective, he must deliver a signed
revocation to the Company within the seven-day revocation period. 
Notwithstanding the foregoing, Executive agrees that the Company may seek
enforcement of Sections 7 and 8 of this Agreement by filing an action in a court
of competent jurisdiction seeking temporary, preliminary and permanent
injunctive relief and such other relief as may be necessary to protect the
Company from threatened, imminent, or existing irreparable harm.

 

10.          MISCELLANEOUS.  (a)  This Agreement is personal to the Executive
and without the prior written consent of the Company shall not be assignable by
the Executive otherwise than by will or the laws of descent and distribution. 
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s legal representatives.

 

(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.  Executive hereby grants the Company
unlimited authority to assign its rights under this Agreement and consents to
any and all such assignments.

 

5

--------------------------------------------------------------------------------


 

(c)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially of the business and/or assets of the Company to assume expressly
and agree to perform this Agreement in the same manner and at the same extent
that the Company would be required to perform it if no such succession had taken
place.  As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor its business and/or assets as aforesaid
which assumes and agrees to perform this Agreement by operation of law, or
otherwise.

 

(d)           This Agreement shall be governed by and construed in accordance
with the laws of the State of Wisconsin, without reference to principles of
conflict of laws.  The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

 

(e)           All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:

 

To the address appearing immediately below Executive’s signature.

 

If to the Company:

 

Johnson Controls, Inc.
5757 North Green Bay Avenue
Milwaukee, WI 53209
Attention:  General Counsel

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

 

(f)            The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

 

(g)           The Company may withhold from any amounts payable under this
Agreement such Federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, Johnson Controls,
Inc. has caused these presents to be executed in its name on its behalf, all as
of the day and year written below.

 

ALEX A. MOLINAROLI

 

 

JOHNSON CONTROLS, INC.

 

 

 

 

 

 

 

 

/s/Alex A. Molinaroli

 

By:

/s/Brian J. Stief

 

 

 

 

Date:

January 24, 2016

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

Date:

January 24, 2016

 

--------------------------------------------------------------------------------


 

JOHNSON CONTROLS, INC.
EXECUTIVE EMPLOYMENT AGREEMENT
EXHIBIT A

 

Executive:

 

Alex Molinaroli

 

 

 

Base Salary:

 

USD 1,622,000 as of Oct 01, 2015

 

 

 

Benefits:

 

Executive is eligible to participate in the following benefits provided by
Johnson Controls, Inc., in addition to those benefits provided all salaried
employees. However, Executive is not assured an award under any such benefit in
any year. Each award will be granted each year in accordance with the terms of
the benefit plan.

 

 

 

 

 

Omnibus Plan

 

 

 

 

 

·                  Annual Incentive Performance Plan

 

 

 

 

 

·                  Long Term Incentive Performance Program

 

 

 

 

 

·                  Stock Option Program

 

 

 

 

 

·                  Restricted Stock Program

 

 

 

 

 

Executive Deferred Compensation Plan

 

 

 

 

 

Retirement Restoration Plan

 

 

 

 

 

Executive Survivor Benefits Plan

 

 

 

 

 

Flexible Perquisites Program

 

 

 

 

 

Automobile

 

 

 

Participation:

 

Participant is subject to the applicable terms of the plan. In addition to any
vesting and/or forfeiture provision that may apply under the applicable plan,
the Company reserves the right, at its discretion, to revoke or forfeit some or
all of the stock options, restricted stock or other stock based awards with
respect to a fiscal year, and/or to pay all, some, or no bonuses with respect to
a fiscal year if the Executive voluntarily resigns his/her employment or is
discharged for cause prior to the end of the applicable fiscal year. In all
other instances, the terms of the respective plans shall apply.

 

A-1

--------------------------------------------------------------------------------


 

Beneficiaries:

 

The following beneficiaries will receive death benefits provided under the above
benefits unless beneficiaries have been designated under a specific Benefit plan
by the Executive. If more than one beneficiary is listed, each beneficiary, if
living at the time of payment, will share equally, unless an unequal allocation
has been expressly indicated.

 

 

 

 

 

Name:

Relationship

 

 

 

 

 

 

Name:

Relationship

 

 

 

 

 

 

Name:

Relationship

 

 

 

 

 

 

Name:

Relationship

 

A-2

--------------------------------------------------------------------------------


 

JOHNSON CONTROLS, INC.
EXECUTIVE EMPLOYMENT AGREEMENT
EXHIBIT B

 

GENERAL RELEASE OF CLAIMS

 

In accordance with the Amended and Restated Executive Employment Agreement
between Johnson Controls, Inc. (the “Company”) and Alex Molinaroli (the
“Executive”) dated as of December 15, 2015 (the “Employment Agreement”), and as
a precondition to the receipt of certain benefits set forth in the Employment
Agreement or other Company documents and for other good and valuable
consideration, the sufficiency and receipt of which are hereby acknowledged, the
Company and the Executive agree to this General Release of Claims (“Agreement”)
as follows:

 

1.             Release of All Claims.  Except as set forth in Section 2 below,
the Executive, and anyone claiming through the Executive or on the Executive’s
behalf, hereby waive and release the Company and the other Released Parties
(defined in Section 3, below) with respect to any and all claims, whether
currently known or unknown, that the Executive now has or has ever had against
the Company or any of the other Released Parties arising from or related to any
act, omission, or thing occurring or existing at any time prior to or on the
date on which the Executive signs this Agreement.  Without limiting the
generality of the foregoing, the claims waived and released by the Executive
hereunder include, but are not limited to:

 

(a)           all claims arising out of or related in any way to the Executive’s
employment, compensation, other terms and conditions of employment, or
termination from employment with the Company, including without limitation all
claims for any compensation payments, bonus, severance pay, equity, or any other
compensation or benefit, and all claims arising under the Employment Agreement;

 

(b)           all claims that were or could have been asserted by the Executive
or on his behalf:  (i) in any federal, state, or local court, commission, or
agency; or (ii) under any common law theory (including without limitation all
claims for breach of contract (oral, written or implied), wrongful termination,
defamation, invasion of privacy, infliction of emotional distress, tortious
interference, fraud, estoppel, unjust enrichment, and any other contract, tort
or other common law claim of any kind); and

 

(c)           all claims that were or could have been asserted by the Executive
or on his behalf under:  (i) the Age Discrimination in Employment Act (“ADEA”),
as amended; and (ii) any other federal, state, local, employment, services or
other law, regulation, ordinance, constitutional provision, executive order or
other source of law, including without limitation under any of the following
laws, as amended from time to time:  Title VII of the Civil Rights Act of 1964,
42 U.S.C. §§ 1981 & 1981a, the Americans with Disabilities Act, the Executive
Retirement Income Security Act, the Family and Medical Leave Act, the Genetic
Information Nondiscrimination Act, the Fair Credit Reporting Act, and the
Wisconsin Fair Employment Law.

 

B-1

--------------------------------------------------------------------------------


 

2.             Exclusions.  Notwithstanding the foregoing, the releases and
waivers in Section 1 shall not apply to any or all of the following:  (a) any
claim for unemployment or workers’ compensation, (b) any claim to be paid in
full all wages, salary, and compensation earned as of the date of termination;
(c) any claim for reimbursement of business expenses incurred in the course of
Executive’s employment by the Company and in accordance with the Company’s
business expense reimbursement policy; (d) unemployment; (e) vested rights upon
termination in certain of the Company’s group benefit plans pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended; (f) any
right to indemnification that the Executive may have under the Company’s bylaws
or applicable law; or (g) any claim that by law is non-waivable.

 

3.             Released Parties.  The term “Released Parties” as used in this
Agreement includes:  (a) the Company and its past, present, and future parents,
divisions, subsidiaries, partnerships, affiliates, and other related entities
(whether or not they are wholly owned); and (b) the past, present, and future
owners, trustees, fiduciaries, administrators, shareholders, directors,
officers, partners, agents, representatives, members, associates, employees, and
attorneys of each entity listed in subpart (a) above; and (c) the predecessors,
successors, and assigns of each entity listed in subparts (a) and (b) above.

 

4.             Covenant Not to Sue.  The Executive promises not to sue or seek
or receive damages from any of the Released Parties for any claim or charge of
employment discrimination or for anything that is released under this Agreement
except the promise to sue does not apply to claims under the ADEA or the Older
Workers’ Benefit Protection Act (“OWBPA”).  The Executive acknowledges that
although he is releasing claims that he may have under the ADEA and the OWBPA,
the Executive may challenge the knowing and voluntary nature of this Agreement
under the ADEA and the OWBPA before a court, the Equal Employment Opportunity
Commission, or any other federal, state or local agency charged with enforcement
of any employment laws.  The Executive further understands that nothing in this
Section 4 prohibits him from bringing a claim in which he seeks to challenge the
validity of this Agreement.

 

5.             No Other Actions or Claims.  The Executive represents and
warrants that: (a) the Executive has not filed or initiated any legal or other
proceedings against any of the Released Parties (provided, however, that the
Executive need not disclose to the Company and the foregoing representation and
warranty in this subpart (a) does not apply to, conduct or matters described in
Section 7 below); (b) no such proceedings have been initiated against any of the
Released Parties on the Executive’s behalf; (c) the Executive is the sole owner
of the claims that are released in Section 1 above; (d) none of these claims has
been transferred or assigned or caused to be transferred or assigned to any
other person, firm or other legal entity; and (e) the Executive has the full
right and power to grant, execute, and deliver the releases, undertakings, and
agreements contained in this Agreement.

 

6.             Remedies.  The Executive further agrees to reimburse the Company
and its affiliates for all costs and expenditures, including but not limited to
reasonable attorneys’ fees and court costs, incurred by any of them in
connection with the successful enforcement of any of their rights under
Section 4 of this Agreement.

 

B-2

--------------------------------------------------------------------------------


 

7.             Non-Interference.  Notwithstanding anything in this Agreement to
the contrary, nothing in this Agreement prohibits the Executive from
confidentially or otherwise communicating or filing a charge or complaint with a
governmental or regulatory entity, participating in a governmental or regulatory
entity investigation, or giving truthful testimony or statements to a
governmental or regulatory entity, or from responding if properly subpoenaed or
otherwise required to do so under applicable law.

 

8.             No Admission.  Nothing in this Agreement is intended to or shall
be construed as an admission by the Company or any of the other Released Parties
that any of them violated any law, interfered with any right, breached any
obligation or otherwise engaged in any improper or illegal conduct with respect
to the Executive or otherwise.  The Company and the other Released Parties
expressly deny any such illegal or wrongful conduct.

 

9.             ACKNOWLEDGMENTS.  THE EXECUTIVE ACKNOWLEDGES, UNDERSTANDS, AND
AGREES THAT:  (a) THE EXECUTIVE HAS READ AND UNDERSTANDS THE TERMS AND EFFECT OF
THIS AGREEMENT; (b) THE EXECUTIVE RELEASES AND WAIVES CLAIMS UNDER THIS
AGREEMENT KNOWINGLY AND VOLUNTARILY, IN EXCHANGE FOR CONSIDERATION IN ADDITION
TO ANYTHING OF VALUE TO WHICH THE EXECUTIVE ALREADY IS ENTITLED; (c) THE
EXECUTIVE HEREBY IS AND HAS BEEN ADVISED TO HAVE THE EXECUTIVE’S ATTORNEY REVIEW
THIS AGREEMENT (AT THE EXECUTIVE’S COST) BEFORE SIGNING IT; (d) THE EXECUTIVE
HAS TWENTY-ONE (21) DAYS IN WHICH TO CONSIDER WHETHER TO EXECUTE THIS AGREEMENT;
AND (e) WITHIN SEVEN (7) DAYS AFTER THE DATE ON WHICH THE EXECUTIVE SIGNS THIS
AGREEMENT, THE EXECUTIVE MAY, AT THE EXECUTIVE’S SOLE OPTION, REVOKE THE
AGREEMENT UPON WRITTEN NOTICE TO                                , AND THE
AGREEMENT WILL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THIS SEVEN-DAY
REVOCATION PERIOD HAS EXPIRED WITHOUT ANY REVOCATION BY THE EXECUTIVE.  IF THE
EXECUTIVE REVOKES THIS AGREEMENT, IT SHALL BE NULL AND VOID.

 

10.          Assignment.  This Agreement is enforceable by the Company and its
affiliates and may be assigned or transferred by the Company to, and shall be
binding upon and inure to the benefit of, any parent or other affiliate of the
Company or any person which at any time, whether by merger, purchase, or
otherwise, acquires all or substantially all of the assets, stock or business of
the Company or of any division thereof.  The Executive may not assign any of his
rights or obligations under this Agreement.

 

11.          Governing Law.  This Agreement shall be construed and interpreted
in accordance with the internal laws of the State of Wisconsin, without regard
to its choice of law rules.

 

12.          Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement.

 

B-3

--------------------------------------------------------------------------------


 

13.          Counterparts.  This Agreement may be executed in two counterparts,
each of which shall be deemed an original, and both of which together shall
constitute one and the same instrument.

 

THE PARTIES STATE THAT THEY HAVE READ AND UNDERSTAND THE FOREGOING AND KNOWINGLY
AND VOLUNTARILY INTEND TO BE BOUND THERETO:

 

ALEX A. MOLINAROLI

 

 

JOHNSON CONTROLS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Date:

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

B-4

--------------------------------------------------------------------------------


 

JOHNSON CONTROLS, INC.
EXECUTIVE EMPLOYMENT AGREEMENT
EXHIBIT C

 

CHANGE OF CONTROL
EXECUTIVE EMPLOYMENT AGREEMENT

 

(attached)

 

C-1

--------------------------------------------------------------------------------